internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp - plr-103446-00 date date number release date in re acquiring target fc q business a x stock exchange date a date b date c date d date e date f plr-103446-00 date g date h date i date j date k aa a b c d e f g h i j k l country a dear this is in reply to your letter dated date requesting that we rule on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is substantially as set forth below plr-103446-00 acquiring is a country a corporation and is classified as a corporation for u s federal_income_tax purposes acquiring’s capital stock consists of a single class of voting common_stock that is widely held and traded on the x stock exchange acquiring is not and has never been a controlled_foreign_corporation as defined in sec_957 acquiring is engaged in business a and is engaged in a u s trade_or_business through its branches agencies and representative offices located in the united_states target is a country a corporation and is classified as a corporation for u s federal_income_tax purposes target’s capital stock consists of a single class of common_stock target is engaged in business a and is engaged in a u s trade_or_business through its branches agencies and representative offices located in the united_states on date a fc initiated a tender offer for the outstanding common_stock of target on date b acquiring made a competing offer the initial offer to acquire up to aa percent of the outstanding common_stock of target acquiring offered a shares of acquiring common_stock for every b shares of target common_stock the initial offer was subject_to certain conditions including that at least c percent by vote of the outstanding target common_stock be tendered on date c fc raised its bid for the shares of target and in response on date d acquiring improved the terms of its offer by offering d shares of acquiring stock plus e qs for every f shares of target common_stock the increased bid the initial offer closed on date e the initial offer resulted in the acquisition by acquiring of g percent of the outstanding shares of target common_stock h percent in terms of voting rights on date f acquiring launched a second tender offer the second offer for all of the target common_stock still held by others the second offer was not conditional and acquiring was obligated to accept all shares of target common_stock tendered to it the terms of the second offer were identical to those of the increased bid except that no qs were offered in the second offer the second offer closed on date g following the second offer acquiring owned i percent of the outstanding shares of target common_stock j percent in terms of voting rights the acquiring common_stock issued in the initial offer and second offer represented k percent of the total acquiring common_stock outstanding after the close of the second offer under country a law a parent company holding at least l percent of the stock of a subsidiary has the authority to force the minority shareholders to sell their shares to the parent company on date h acquiring announced that its board_of directors had authorized the launch of a public buyout offer the public buyout offer to acquire all the remaining outstanding shares of target common_stock for a set amount of cash to be followed by a compulsory sale at that price the compulsory sale by any plr-103446-00 remaining holders to acquiring of any untendered target common_stock the public buyout offer closed date i and as of date j as a result of the compulsory sale acquiring became the owner of aa percent of the outstanding target common_stock acquiring’s acquisition of aa percent of target’s common_stock by means of the initial offer the second offer the public buyout offer and the compulsory sale is referred to herein as the acquisition taxpayer has represented that acquiring undertook the acquisition in order to combine the capitalization customer bases and business expertise of the two groups and thereby achieve a greatly strengthened position in the marketplace after the close of the initial offer a committee comprising representatives of both acquiring and target was formed to consider the specific steps that would be used to integrate the business activities at the end of date k management decided as one step in the integration process to launch the project of a formal merger the merger of target into acquiring under country a law in the merger by operation of law all of target’s assets will be transferred to and all of its liabilities will be assumed by acquiring the separate existence of target will cease and all of the target common_stock will be canceled no acquiring common_stock or other stock of acquiring will be issued in the merger management is continuing its work to identify and develop appropriate strategies to integrate the operations of the acquiring group and the target group following the merger at least in some cases such integration will involve the combination of common business activities in one or more countries in direct or indirect new or existing subsidiaries of acquiring such an approach will involve the transfer of some and perhaps many of the assets that will be received by acquiring from target in the merger to new or existing direct or indirect subsidiaries of acquiring the following representations have been made in connection with the transaction a b as a result of the acquisition there has been a qualified_stock_purchase within the meaning of sec_338 of the internal_revenue_code of target by acquiring acquiring will transfer a not insignificant amount of the assets received from target in the merger to one or more corporations controlled directly or indirectly by acquiring within the meaning of sec_368 based solely on the information submitted and on the representations made by the taxpayer including representations set forth above it is held as follows no gain_or_loss will be recognized by target on the transfer of all of its plr-103446-00 assets to acquiring no gain_or_loss will be recognized by acquiring on the receipt of target’s assets the basis of the assets of target in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the transaction the holding_period for the assets of target in the hands of acquiring will include the period during which those assets were held by target the taxable_year of target will end on the effective date of the transaction sec_1_381_b_-1 of the income_tax regulations and as provided in sec_381 and sec_1 a - acquiring will succeed to and take into account those attributes of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder pursuant to sec_381 acquiring will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of target as of the date of transfer any deficit in earnings_and_profits of either target or acquiring will be used only to offset the earnings_and_profits accumulated after the date of the transfer no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed about the tax treatment of the above transactions under the international provisions of the code specifically no opinion is expressed concerning a the application of sec_367 and sec_897 b whether assets of the merged entity will be attributable to the merged entity’s u s office under sec_864 c whether gain is required to be recognized under sec_864 for any assets transferred from the old companies or from the newly merged company to any other companies d whether any income should be treated as effectively connected under sec_864 and e the recognition source or character of any item in the merger under the u s -country a income_tax treaty this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated plr-103446-00 pursuant to the power_of_attorney on file in this office copies of this letter have been sent to the taxpayer’s representatives sincerely yours assistant chief_counsel corporate by charles whedbee senior technical reviewer branch
